PER CURIAM.
Defendant’s probation was revoked based on a warrant charging that he failed to submit monthly reports, failed to follow instructions, and failed to pay costs of supervision. However, the trial court did not specify the basis for the revocation. Upon a review of the record, we conclude that the evidence supports revocation for failure to report, but does not support revocation for failure to pay costs of supervision. See Warren v. State, 499 So.2d 55 (Fla. 4th DCA 1986). Because substantial testimony was devoted to the costs issue, we remand for such reconsideration and resentencing as the trial judge deems proper. We stress that the court may revoke probation and impose the same sentence, if so disposed. See Davis v. State, 474 So.2d 1246 (Fla. 4th DCA 1985).
LETTS, WALDEN and STONE, JJ., concur.